Citation Nr: 0418552	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-13 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for traumatic scoliosis 
with arthritis, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
10 percent evaluation for traumatic scoliosis with arthritis 
to 20 percent, effective, January 3, 2001.  The veteran filed 
a notice of disagreement (NOD) in August 2001.  A statement 
of the case (SOC) was issued in June 2002.  A substantive 
appeal (VA Form 1-9) was received in August 2002.  By rating 
decision of April 2004, the evaluation of traumatic scoliosis 
with arthritis was increased from 20 percent to 40 percent, 
effective January 3, 2001.  The United States Court of 
Appeals for Veterans Claims (Court) indicated that a claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, this claim is still in appellate 
status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected traumatic scoliosis with 
arthritis is more severe than the current evaluation 
reflects.  The veteran claims that his low back disability is 
so severe that it prevents him from performing the physical 
labor demands of the moving business he owns.  He complains 
of pain and numbness.   

The veteran requested in August 2003 that his recent medical 
records be obtained from Frank Zondlo, MD in connection with 
his low back claim.  In a November 2003 response, a brief 
statement and a single September 2003 clinic note was 
submitted on the veteran's behalf from Dr. Zondlo.  That 
record indicated that the veteran should return within three 
months for reevaluation.  It appears that the veteran is 
treated by Dr. Zondlo on a regular basis and the veteran has 
requested that VA obtain his medical records from Dr. Zondlo 
in connection with the claim.  Therefore, the RO should 
contact Dr. Zondlo and request his records of treatment for 
the veteran's low back from January 2000 to the present.  

Additionally, both the veteran and his representative have 
indicated that the veteran's condition has worsened and that 
the condition warrants more than the present 40 percent 
rating.  VA's duty to assist, includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature and extent of the veteran's low back disability.  
Therefore, since the veteran and his representative claim 
that the disability has increased in severity, prior to final 
adjudication of the claim, the veteran should undergo a VA 
examination to ensure that evaluation of the disability is a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  After obtaining an appropriate 
release of information from the veteran, 
the RO should attempt to obtain copies of 
all treatment records relating to the 
veteran's lumbar spine disability from 
Frank Zondlo, M.D., 907 Mar Walt Dr., 
Suite 2022, Fort Walton Beach, FL 32547 
for the period from January 2000 to the 
present.   

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected lumbar 
spine disability.  The claims folder and 
a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include range of motion studies (in 
degrees), and the examiner should review 
the results of any testing prior to 
completion of the examination report.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  
The examiner should also address whether 
the veteran has persistent symptoms 
compatible with sciatic neuropathy with 
pain and demonstrable muscle spasm, 
absent ankle jerk, other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief, or severe attacks with 
intermittent relief.  The examiner should 
likewise indicate whether the veteran had 
incapacitating episodes during the past 
12 months, and their duration, if any, 
and whether or not he has unfavorable 
ankylosis of the thoracolumbar spine or 
of the entire spine, or at all.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by applicable 
legal criteria are satisfied, including 
informing the veteran of the information 
or evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.   

4.  Readjudicate the veteran's claim for 
entitlement to an increased rating for 
his low back disability.  

5.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a SSOC which should include the 
various criteria applicable to evaluating 
the veteran's disability that were in 
effect during the appeal period, and given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


